           Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 1 of 12




Andrew F. Sears # 7-4557
                                                                             U.S. BiytiPLCRHiHG
                                                                             DlSTP.lCi nr foM.lrtu
Hall & Evans. LLC
152 North Durbin Street, Suite 404                                          2fll9HAY 16 PH 1 = 55
Casper, Wyoming 82601
Telephone:(307)333-6637                                                     ST^rKAH fi/si'.i^iS. CLERK
Facsimile:(307)333-6352
                                                                                    CASPER
E-mail:           Ii:ilk'\ aiis.coin
Attorneyfor Defendant QBE Insurance Corporation

                            IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF WYOMING


JUDITH CABLE,

          Plaintiff,

vs.                                                                  Civil No. ntv ibi'S>
QBE INSURANCE CORFORATION,

          Defendant.




                                       DEFENDANT'S PETITION
                                       AND NOTICE OF REMOVAL




          Defendant QBE In.surance Corporation, pursuant to Federal Rule of Civil Procedure

81(c), U.S.D.C.L.R. 81.1, and 28 U.S.C. §§ 1441 and 1446, hereby petitions this Court to

remove the civil action filed by Plaintiff as Docket No. 106073 in the District Court, Seventh

Judicial District. Natrona County, Wyoming to the United Slates District Court for the District of

Wyoming. In support of this Petition, the Defendant states as follows:

          1.      This Court has .subject matter jurisdiction over this action pursuant to 28 USC §

1332(a) because the action is between citizens of different States, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interests and costs.

          2.      The subject state court action is removable pursuant to 28 USC § 144i(a).


                                                                     SummoM;          k*iMd
                                                                                  not Issued
         Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 2 of 12




       3.      On March 7, 2019 Plaintiff Judith Cable filed the subject state court action against

Defendant QBE Insurance Corporation in the District Court, Seventh Judicial District, Natrona

County, Wyoming. On May 6, 2019, the Plaintiff mailed to Undersigned Counsel a request to

accept service of the Summons and Complaint on behalf of the Defendant.              A copy of the

Complaint, Summons, letter requesting acceptance of service, and the executed Acceptance of

Service is attached hereto as Exhibits I through 4 respectively.

       4.      In its Complaint, Plaintiff pleads claims of breach of contract and bad faith. The

Plaintiff seeks to recover a principle sum of one hundred seven thousand dollars ($107,000.00),

exclusive of interest and costs, plus an undetermined amount for emotional distress, punitive

damages, and attorney fees.

       5.      In its Complaint, Plaintiff alleges she is a resident of Natrona County, WY. See

Exhibit 1, Plaintiffs Complaint at f 1. Plaintiff further alleges that Defendant is an insurance

company with its headquarters in New York, NY. Id. at ^ 2. The Defendant affirmatively states

that it is domiciled in Pennsylvania, with its principle place of business located at One QBE

Way, Sun Prairie, W1 53596.

       6.       This Petition and Notice of Removal is filed within thirty days of receipt of the

summons upon Defendant in accordance with 28 U.S.C. § 1446(b).

       7.      As required by 28 USC § 1446(d) and Rule 81.1 U.S.D.C.L.R., Defendant QBE

Insurance Corporation is simultaneously filing a copy of this Petition and Notice of Removal

with the Clerk of the District Court, Seventh Judicial District, Natrona County, Wyoming and all

parties of record.

       8.      Defendant submits herewith the filing fee of $400.00.

       WHEREFORE,Defendant prays that the Court enter an Order of Removal.



                               Defendant's Petition and Notice of Removal - Page 2
                                   JuJiili Cuble V. QBE Itnimmve Corponnum
         Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 3 of 12




       DATED this 16th day of May,2019.




                                                  Andrew F. Sears # 7-4557
                                                  Hall   Evans, LLC
                                                  152 North Durbin Street, Suite 404
                                                  Casper, Wyoming 82601
                                                  Telephone:(307)333-6637
                                                  Facsimile:(307)333-6352
                                                  E-mail: st.';irsa(<:'' lialk'\ans,coin
                                                 Attorneyfor Defendant QBE Insurance Corporation




                                CERTIFICATE OF SERVICE


       This is to certify the foregoing Defendant's Petition and Notice of Removal was served
this 16''' day of May,2019 by U.S. Mail, postage prepaid, to the following:

       Terry W.Connolly
       Caleb Wilkins
       PATTON & DAVIDSON,LLC
       1920 Thomes Avenue, Suite 600
       Cheyenne, WY 82001




                                                 Andrew F. Sears




                              Defemlani's Pctiiion and Nocice of Removal - Page 3
                                  Jiidilh C'lihle V. QBE Insunmie Corporation
    Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 4 of 12




 Terry W. Connolly
 Caleb Wilkins                                                                      's
 PATTON & DAVISON LLC                                                   mar 07 2019
 1920 Themes Avenue, Suite 600                                Anne Volin Clerk
 Cheyenne, Wyoming 82001                                                         Of Distnct Co,jrf
                                IN THE DISTRICT COURT,
                                                                                     °Opt#ly
                              SEVENTH JUDICIAL DISTRICT,
                              NATRONA COUNTY, WYOMING

 JUDITH CABLE

                 Plaintiff,

       vs.
                                                         Docket No. 106073
QBE INSURANCE CORPORATION

               Defendants.


                                    COMPLAINT

       COMES NOW Plaintiff, Judith Cable, by and through her attorneys, Caleb
Wilkins and Terry W. Connolly of Patton and Davison LLC, and for her Complaint
against Defendant, QBE Insurance Corporation, and in support thereof states as follows:
                              PARTIES AND JURISnirTTON

   1. Plaintiff, Judith Cable is and at all relevant times was a resident of Natrona
County, Wyoming.

   2. Defendant, QBE North America is a property insurance company doing business
in the State of Wyoming, with headquarters in New York City, New York.
   3. Jurisdiction is proper in this court because the amount in controversy exceeds
$50,000.00.

   4. Venue is proper in this court as the cause of action arose in Natrona County, State
of Wyoming.




                                                                              EXHIBIT 1
    Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 5 of 12




                                            FACTS

    5. On April 2, 2018, Plaintiff Judith Cable entered into a contract for deed to

purchase a home located at 1129 East C St, Casper, Wyoming ("Residence"), She
purchased that home from Elainea VanCleve.

    6. Plaintiff obtained properly insurance for the home and belongings from Defendant

QBE("Policy"). That Policy was effective from May 3,2018 to May 3,2019.

    7. The Policy from QBE covered the dwelling, other structures, personal property,
and loss of use related to the Residence.

    8. On July 2, 2018 a fire occurred at the Residence. As a result of that fire, the home

was a total loss and defendant also lost all of her possessions in the Residence.

   9. At the time of the fire, the Policy was in effect.

    10. Following the loss from the fire. Plaintiff submitted a timely insurance claim to

QBE under the Policy.

    11. Defendant QBE has refused Plaintiffs claim and denied coverage under the

Policy.

   12. The Seller under the Contract for Deed has not cancelled the Contract for Deed

and said contract remains in force and binding upon Plaintiff.

                               FIRST CAUSE OF ACTION
                                BREACH OF CONTRACT

   13. Plaintiff incorporates all foregoing allegations by reference.

   14. There is a valid and enforceable insurance agreement and contract between

Plaintiff and Defendant.

   15. That agreement/contract was in place and valid at the time of the fire at the

Residence.
     Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 6 of 12




     16. Plaintiff had paid her premium on the Policy.

     17. Defendant has breached the insurance agreement and contract by denying
 coverage under the policy.

    18. Plaintiff has been damaged by not having received the benefit of the ba^ain of
 her insurance contract and been denied her policy benefits.

                              SECOND CAUSE OF ACTION
 BAD FAITH/BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                        DEALING

    19. Plaintiff incorporates all foregoing allegations by reference.

    20. There existed a valid and enforceable insurance agreement and contract between

Plaintiff and Defendant.

    21. Defendant has denied Plaintiffs insurance claim without any reasonable basis for
denying said claim.

    22. Defendant has and had knowledge and/or recklessly disregarded, the lack of a

reasonable basis for denying Plaintiffs claim.

    23. Plaintiff has been damaged by not receiving the benefit of her insurance policy
and has incurred emotional distress and has incurred attorney fees.

   24. Plaintiff is also entitled to an award of punitive damages against Defendant.

    WHEREFORE, Plaintiffs pray for judgment against Defendants in the principle sum
of $107,000.00, and as yet undermined amount of emotional distress and punitive
damages, an award of attorney fees as allowed by law, and such prejudgment interest,

costs, and such other relief as the Court deemsjust and proper, the premises considered.
Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 7 of 12




  DATED this 5th day of March,2018.


                                  JUDITH CABLE

                            By:


                                  Terry W. Connolly
                                  PATTON & DAVISON LLC
                                  1920 Thomes Avenue, Suite 600
                                  Cheyenne, Wyoming 82001
        Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 8 of 12

Terry W. Connolly
Caleb Wilkins
PATTON & DAVISON LLC
1920 Thomes Avenue, Suite 600
Cheyenne, Wyoming 82001
                                 IN THE DISTRICT COURT,
                             SEVENTH JUDICIAL DISTRICT,
                               NATRONA COUNTY. WYOMING
                                                  )
 JUDITH CABLE                                     )
                                                  \
                                                  )
                Plaintiff,                        )
                                                  )
         vs.                                      )       Docket No.
                                                  )                        ICG07j
 QBE INSURANCE CORPORATION                        )
                                                  \

                                                  )
                Defendants.                       )
                                                  )
                                        SUMMONS

To the above-named Defendant: QBE Insurance Corporation
                                 do Wyoming Insurance Commissioner
                                 106 E 6"^ Ave
                                 Cheyenne, WY 82001

YOU ARE HEREBY SUMMONED and required to file with the Clerk and serve upon the
Plaintiffs' attorneys an answer to the Complaint which is herewith served upon you, within 20
days after service of this Summons upon you, exclusive of the day of service. (If service upon
you is made outside the State of Wyoming, you are required to file and serve your answer to the
Complaint within 30 days after service ofthis Summons upon you,exclusive ofthe day ofservice.)
If you fail to do so,judgment by default will be taken against you for the relief demanded in the
Complaint.

       Dated this   7 , day of March,2019.

                                                                                  Clerk of Court



                                                  Deputy Clerk


                                                 Terry W. Connolly
                                                 Patton & Davison LLC
                                                 1920 Thomes Ave Suite 600
                                                 Cheyenne, WY 82001
                                                 307-635-4111
                                                  Attorney for Plaintiff


                                                                                 EXHIBIT 2
         Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 9 of 12


                                              RETURN


                                      being first duly sworn on oath, depose and say that I am over
the age of21 years and am not a party to the foregoing action or interested therein, and that I made
service of said Complaint, in the County aforesaid on the             dav of
2019, by delivering a copy ofthe same,together with a copy of the proceedings, to:




                                                       By:
                                                                Process Server



                           APPOINTMENT TO SERVE SUMMONS

        At the request ofthe Plaintiffand in compliance with Rule 4(c)(I)ofthe Wyoming Rules
of Civil Procedure, I hereby appoint Rick Sargent of Civil Service in Laramie County, a person
duly qualified, to serve the foregoing Summons.


                                                                      Clerk of Court



                                                                      Deputy Clerk


                                   AFFIDAVIT OF SERVICE

STATE OF WYOMING                      }
                                      } ss.
COUNTY OF LARAMIE                     }

                                       ,being first duly sworn,on oath deposes and says that he is
the identical person appointed by the Clerk of Court as above shown to make service ofSummons
issued in the foregoing action; that he is over the age of21 years and is not a party to the foregoing
action or interested therein, and that he made service of said Summons in the County aforesaid on
the        day of                         , 2019 by delivering a copy of the Complaint to




       Subscribed and sworn to before me this          day of                     ,2019.

       My Commission expires:

                                                                      Notary Public
                     Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 10 of 12

                                               Patton & Davison LLC
John C Patton                                      1920 Thomes Avenue,Suite 600                            Terry W. Connolly
john@pauondavison.com                                  Cheyenne, WY 82001                                lerry@paUondavison com
 iklMimlWY. CO
                                                  Telephone and Fax (307)635-4111                                      oJmiud KT


Alexander K. Davison                                                                                         Caleb C Wllkins
alex@fiallomkivison.com                                                                                  caleb@fiaiiomlavison.com
 ahiiuni or CO. N£                                                                                                  atmnidWY. CO




                                                    Monday, May 06, 2019

                 Andrew Sears
                 Murane &. Bostwick, LLC
                 508 W.27^^ Street
                                                                                              MAY -8 Z019       1
                 Cheyenne, WY 82001                                                      BY:

                 RE: Judith Cable v. QBE Insurance Corporation Docket No.: 106073

                 Dear Andrew,

                        Please find enclosed the Summons, Complaint and Acceptance of Service for the
                 above named matter. It is our understanding that you will be representing QBE Insurance
                 Corporation.

                          Please sign the Acceptance of Service and return the original to us in the enclosed
                 prepaid envelope.

                          If you should have any questions please do not hesitate to contact us.
                                                                Sincerely,

                                                                PATTON & DAVISON LI^

                                                                Hope Hamel, Legal Assistant


                 TWC/heh




                                                                                                   EXHIBIT 3
    Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 11 of 12




                               IN THE DISTRICT COURT,
                           SEVENTH JUDICIAL DISTRICT,
                           NATRONA COUNTY,WYOMING


JUDITH CABLE


              Plaintiff,

       vs.                                              Docket No. 106073


QBE INSURANCE CORPORATION

              Defendants.




                              ACCEPTANCE OF SERVICE



       COMES NOW, Defendant, QBE Insurance Corporation by and through their

attorney, Andrew Sears and acknowledges receipt and service of a true and accurate copy

ofthe Summons and Complaint issued herein; and hereby accepts service of Defendant in

the above-captioned matter.

       It is fiulher acknowledged and understood that Defendant has twenty (20) days

from the date hereof to answer or otherwise plead herein.

       DATED this           day of May,2019.




                                             Andrew F. Sears
                                             Murane & Bostwick, LLC
                                            508 W.27"' St
                                            Cheyenne, WY 82001
                                            Attorney for Defendant




                                                                            EXHIBIT 4
   Case 1:19-cv-00101-SWS Document 1 Filed 05/16/19 Page 12 of 12




STATE OF WYOMING                  )
                                  )ss.
COUNTY OF|0\Va:)YY'/              )

       The foregoing Acceptance of Service was acknowledged before me on this
day of May,2019, by Andrew F. Sears.

      Witness my hand and official seal.



                                           otary Public
      My Commission Expires; S.S • 22.                      CHRISTINE WOCt^NOTARY PUBLIC
                                                              CeunNol                 SlaW ol
                                                               Natron.

                                                              My Commission to.res August 8,?0_Z2
